Exhibit 99.1 Bezeq The Israel Telecommunication Corporation Limited Consolidated Pro Forma Financial Statements December 31, 2013 Increase to a holding of 58% in DBS Satellite Services (1998) Ltd. Contents Page Auditors' Report 2 Pro Forma Consolidated Financial Statements as at December 31, 2013 3 Pro Forma Consolidated Statement of Financial Position 4 Pro Forma Consolidated Statements of Income and Comprehensive Income 5 Notes to the Pro Forma Consolidated Financial Statements 8 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Auditors' Report to the Shareholders of "Bezeq" the Israeli Telecommunication Corporation Ltd. We have audited the accompanying pro forma consolidated balance sheet of “Bezeq" the Israeli Telecommunication Corporation Ltd. (hereinafter “the Company”) as of December 31, 2013 and the pro forma consolidated income statements and statements of comprehensive income for each of the three years in the period ended December 31, 2013.These pro forma financial statements are the responsibility of the Company's Board of Directors and of its Management. Our responsibility is to express an opinion on these pro forma financial statements based on our audit. We did not audit the financial statements of certain consolidated subsidiaries whose assets constitute 1.6% of the total consolidated assets as of December 31, 2013, and whose revenues constitute 1.3%, 1.6 % and 1.5 % of the total consolidated revenues for the years ended December 31, 2013, 2012 and 2011, respectively. The financial statements of those companies were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the reports of the other auditors. We conducted our audit in accordance with generally accepted auditing standards in Israel, including standards prescribed by the Auditors Regulations (Manner of Auditor's Performance) - 1973. Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the Board of Directors and by Management, as well as evaluating the overall financial statement presentation. We believe that our audit and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audit and the reports of the other auditors, the pro forma consolidated financial statements referred to above present fairly, in all material respects, the pro forma consolidated financial position of the Company and its consolidated subsidiaries as of December 31, 2013 and their pro forma results of operations for each of the three years in the period ended December 31, 2013, in accordance with Regulation 9a of the Securities Regulations (Periodic and Immediate Reports), 1970, based on the assumptions set forth in Note 3 Somekh Chaikin Certified Public Accountants (Isr.) February 15, 2015 2 Consolidated Pro Forma Financial Statements as at December 31, 2013 December 31, 2013 Prior to the pro forma event Adjustments for pro forma data Pro forma data NIS million NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives - Trade receivables Other receivables 2 Inventory - Assets classified as held for sale 66 - 66 Total current assets Trade and other receivables - Broadcasting rights, net of rights exercised - Property, plant and equipment Intangible assets Deferred and other expenses 36 Investments in equity-accounted investees (mainly loans) ) 36 Investments 81 - 81 Deferred tax assets 60 - 60 Total non-current assets Total assets 3 Consolidated Pro Forma Financial Statements as at December 31, 2013 Pro Forma Consolidated Statement of Financial Position as at December 31, 2013 Prior to the pro forma event Adjustments for pro forma data Pro forma data NIS million NIS million NIS million Liabilities and equity Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities - Provisions 13 Employee benefits 10 Total current liabilities Loans and debentures Minority interest loans in DBS - Employee benefits 6 Provisions 68 - 68 Deferred tax liabilities 55 - 55 Other liabilities, including derivatives 84 25 Total non-current liabilities Total liabilities Equity Total equity attributed to owners of the Company Non-controlling interests - ) ) Total equity ) Total liabilities and equity Yitzhak Edelman, outside director Stella Handler David (Dudu) Mizrahi director (Authorized to sign as chairman of the board) CEO Deputy CEO and CFO chairman of the board, see Note 2 below) Date of approval of the pro forma financial statements: The attached notes are an integral part of these pro forma consolidated financial statements 4 Pro Forma Consolidated Financial Statements as at December 31, 2013 Pro Forma Consolidated Statements of Income Year ended December 31, 2013 Prior to the pro forma event Adjustments for pro forma data Pro forma data NIS million NIS million NIS million Revenues Costs of activity Depreciation and amortization Salaries General and operating expenses Other operating expenses (income), net ) - ) Operating profit Financing expenses (income) Financing expenses Financing income ) ) Financing expenses, net Profit after financing expenses, net ) Share in losses of equity-accounted investees ) 2 Profit before income tax ) Income tax (5 ) Profit for the year ) Attributable to: Owners of the Company 93 Non-controlling interests - ) ) Profit for the year ) Earnings per share (NIS) Basic and diluted earnings per share Pro Forma Consolidated Statements of Comprehensive Income Year ended December 31, 2013 Prior to the pro forma event Adjustments for pro forma data Pro forma data NIS million NIS million NIS million Profit for the year ) Items of other comprehensive income not transferred to profit or loss Actuarial gains, net of tax 22 - 22 Items of other comprehensive income (net of tax) to be transferred to profit or loss subsequent to initial recognition in comprehensive income ) - ) Total comprehensive income for the year ) The attached notes are an integral part of these pro forma consolidated financial statements. 5 Consolidated Pro Forma Financial Statements as at December 31, 2013 Pro Forma Consolidated Statements of Income Year ended December 31, 2012 Prior to the pro forma event Adjustments for pro forma data Pro forma data NIS million NIS million NIS million Revenues Costs of activity Depreciation and amortization Salaries General and operating expenses Other operating expenses (income), net ) - ) Operating profit 73 Financing expenses (income) Financing expenses Financing income ) ) Financing expenses, net Profit after financing expenses, net ) Share in the losses (profits) of equity-accounted investees ) (3 ) Profit before income tax ) Income tax (5 ) Profit for the year ) Attributable to: Owners of the Company 88 Non-controlling interests 6 ) ) Profit for the year ) Basic and diluted earnings per share Pro Forma Consolidated Statements of Comprehensive Income Year ended December 31, 2012 Prior to the pro forma event Adjustments for pro forma data Pro forma data NIS million NIS million NIS million Profit for the year ) Items of other comprehensive income not transferred to profit or loss Actuarial gains, net of tax ) - ) Items of other comprehensive income (net of tax) to be transferred to profit or loss subsequent to initial recognition in comprehensive income (7
